 

Exhibit 10.1

 

OMNIBUS AMENDMENT

 

THIS OMNIBUS AMENDMENT (this “Amendment”) is made and entered into as of June
30, 2016, by and between MRI INTERVENTIONS, INC., a Delaware corporation (the
“Company”) and [____________________] (the “Holder”).

 

WHEREAS, the Company issued to the Holder that certain 12% Second-Priority
Secured Non-Convertible Promissory Note Due 2019 in the original principal
amount of $[_______], dated as of March 25, 2014 (the “Note”);

WHEREAS, the Company issued to the Holder that certain Warrant to Purchase
Common Stock dated as of March 25, 2014 entitling the Holder to purchase shares
of the Company’s common stock at an exercise price per share equal to $1.75 (the
“Warrant”); and

WHEREAS, the Company and the Holder desire to amend the Note and the Warrant to
allow and provide for certain matters all as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 1.Amendments to the Note.

 

1.1     Amendment to Section 1. Section 1 of the Note (Definitions) is hereby
amended by adding the following new defined terms:

“Common Stock” means the Company’s common stock, par value $0.01 per share.

“Conversion Date” means the date of the closing of a Qualified Public Offering.

“Convertible Stock” means stock that is convertible into or exchangeable for
Common Stock.

“Equity Security” means (i) Common Stock, and/or (ii) Convertible Stock, and/or
(iii) Warrants.

“National Securities Exchange” means the New York Stock Exchange, the NYSE MKT,
the National Market System of the Nasdaq Stock Market, or a national securities
exchange or tier or segment thereof, including, without limitation, The Nasdaq
Capital Market, that the U.S. Securities and Exchange Commission has found has
listing standards that are substantially similar to the foregoing.

“Offered Security” means the Equity Security offered and sold in the Qualified
Public Offering.

“Public Offering Price” means the public offering price of the Offered Security.

 

 1 

 

 

“Qualified Public Offering” means the sale of an Equity Security to a third
party that is not an affiliate of the Company in a public offering pursuant to
an effective registration statement under the Securities Act, provided that, at
the time of the closing of such sale, the Common Stock is listed, or approved or
authorized for listing, on a National Securities Exchange.

“Warrants” means warrants or other rights to subscribe for or to purchase Common
Stock.

1.2     Amendment to Section 4 (Payment of Principal and Interest). Section 4 of
the Note (Payment of Principal and Interest) is hereby amended by deleting the
second sentence thereof and substituting the following therefor: “Subject to
earlier payment or conversion as provided for elsewhere in this Note, the
Company shall pay to the Holder the entire unpaid principal amount and all
unpaid accrued interest under this Note in full on the fifth (5th) year
anniversary of the Original Issuance Date (the “Maturity Date”), except if such
date is not a Business Day, in which case such principal and interest shall be
payable on the next succeeding Business Day.”

1.3     Note Conversion. The Note is hereby amended by adding the following new
Section 14:

 “14.Conversion.

 

(a)     Notwithstanding any provision herein to the contrary, immediately prior
to the closing of a Qualified Public Offering, [____] percent ([__]%) of the
outstanding principal amount of this Note (the “Conversion Principal Balance”),
together with all unpaid accrued interest on such Conversion Principal Balance,
shall automatically be converted into such number of the Offered Security that
is equal to the Conversion Principal Balance and all unpaid accrued interest
thereon divided by the Public Offering Price. The Holder shall be deemed to have
become holder of record of such number of Offered Security as of the Conversion
Date.

(b)     Upon conversion of this Note, the Holder shall deliver to the Company
(i) the original of this Note for cancellation and reissuance by the Company of
a new note reflecting the remaining principal balance or (ii) a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement reasonably satisfactory to the Company whereby the Holder agrees to
indemnify the Company from any loss incurred by the Company in connection with
the inability of the Holder to deliver this Note.

(c)     If any fraction would, except for the provisions of this Section 14(c),
result from conversion of this Note, the number of the Offered Security into
which this Note is converted shall be rounded up to the nearest whole number.

(d)      For the avoidance of any doubt, any conversion of this Note as herein
provided (i) shall not be subject to the provisions of Section 7 hereof or any
Subordination Agreement, and (ii) shall not constitute a prepayment of this Note
pursuant to Section 5 hereof.”

1.3     General. The Note, and any and all other agreements, documents or
instruments hereafter executed and delivered pursuant to the terms hereof or
pursuant to the terms of the Note as amended hereby, are hereby amended so that
any reference in such

 

 2 

 

 

documents to the Note shall mean a reference to the Note as amended hereby. The
terms and provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Note and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Note
are ratified and confirmed and shall continue in full force and effect.

 

 2.Amendments to the Warrant.

 

2.1     Qualified Public Offering. The Warrant is hereby amended by adding the
following new Section 9(g):

 “(g)Qualified Public Offering.

 

(i)     If the Company closes a Qualified Public Offering and the Public
Offering Price is less than the Exercise Price in effect immediately prior to
the closing of such Qualified Public Offering, then the Exercise Price for the
Applicable Warrant Shares, and only the Applicable Warrant Shares, shall be
reduced to equal such Public Offering Price; provided, however, that if (A) the
Offered Security is or includes Convertible Stock and/or Warrants and (B) the
Conversion/Strike Price thereof is both (1) less than the Exercise Price in
effect immediately prior to the closing of the Qualified Public Offering and (2)
greater than the Public Offering Price, then the Exercise Price for the
Applicable Warrant Shares shall instead be reduced to equal such
Conversion/Strike Price. For the avoidance of any doubt whatsoever, the closing
of a Qualified Public Offering shall not result in any adjustment to the
Exercise Price for any Warrant Shares other than the Applicable Warrant Shares.

(ii)     In addition to the definitions set forth in this Warrant, for purposes
of this Section 9(g):

“Applicable Warrant Shares” means [_____] percent ([__]%) of the total number of
Warrant Shares that may be purchased upon exercise of this Warrant.

“Conversion/Strike Price” means, as applicable, the highest price per whole
share for which Common Stock is issuable upon exercise of Warrants or upon
conversion or exchange of Convertible Stock.

“Convertible Stock” means stock that is convertible into or exchangeable for
Common Stock.

“Equity Security” means (A) Common Stock, and/or (B) Convertible Stock, and/or
(C) Warrants.

“National Securities Exchange” means the New York Stock Exchange, the NYSE MKT,
the National Market System of The Nasdaq Stock Market, or a national securities
exchange or tier or segment thereof, including, without limitation, The Nasdaq
Capital Market, that the U.S. Securities and Exchange Commission has found has
listing standards that are substantially similar to the foregoing.

 

 3 

 

 

“Offered Security” means the Equity Security offered and sold in the Qualified
Public Offering.

“Public Offering Price” means the public offering price of the Offered Security.

“Qualified Public Offering” means the sale of an Equity Security in a public
offering to a third party that is not an affiliate of the Company pursuant to an
effective registration statement under the Securities Act, provided that, at the
time of the closing of such sale, the Common Stock is listed, or approved or
authorized for listing, on a National Securities Exchange.

2.2     General. The Warrant, and any and all other agreements, documents or
instruments hereafter executed and delivered pursuant to the terms hereof or
pursuant to the terms of the Warrant as amended hereby, are hereby amended so
that any reference in such documents to the Warrant shall mean a reference to
the Warrant as amended hereby. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Warrant and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Warrant are ratified and confirmed
and shall continue in full force and effect.

 

 3.Miscellaneous.

 

3.1     Certain Representations. The Holder represents and warrants to the
Company that: (a) the Holder is the legal, beneficial and record owner of the
Note and the Warrant; (b) if the Holder is not an individual, the execution and
delivery of this Amendment by the Holder have been duly authorized by all
necessary action on the part of the Holder; (c) this Amendment has been duly
executed and delivered by the Holder; (d) this Amendment constitutes the valid
and legally binding obligation of the Holder enforceable against the Holder in
accordance with its terms; (e) the Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
entering into this Amendment, and has so evaluated such merits and risks, and
(f) the Holder has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of this Amendment, and (ii) the
opportunity to obtain such information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
decision with respect to this Amendment.

3.2      Tax Matters. The Holder acknowledges and affirms that (a) the Holder
has been advised to consult its own tax advisor(s) regarding the application of
U.S. federal income tax laws to the Holder with respect to this Amendment, as
well as any tax consequences arising under U.S. federal estate or gift tax rules
or under the laws of any state, local, non-U.S. or other taxing jurisdiction,
and (b) the Holder has not relied upon any statements made by the Company or any
of its agents, employees or representatives regarding any tax consequences to
the Holder with respect to this Amendment.

3.3      Governing Law. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York without regard
to the principles of conflicts of law thereof.

 

 4 

 

3.4     Headings. The headings herein are for convenience only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions hereof.

3.5      Counterparts. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

[The next page is the signature page]


 

 

 

 5 

 

 

IN WITNESS WHEREOF, the Company and the Holder have caused this Amendment to be
executed and delivered effective as of the day and year first written above.

THE COMPANY:

MRI INTERVENTIONS, INC.

 

By:       Name:        Title:  

 

 

THE HOLDER:

 

[ ________________________________ ]

 

 

By:       Name:        Title:  

 

 

 

 

 

 6 

 

 

